Citation Nr: 1517237	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of delayed treatment for prostatic adenocarcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On September 4, 2013, the Veteran appeared and testified at a Board hearing via videoconferencing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service.

2.  The evidence fails to demonstrate actual exposure to herbicides in service.

3.  The Veteran does not have prostate cancer that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have prostate cancer that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in April 2011.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and statements from the Veteran.  The agency of original jurisdiction (AOJ) has also undertaken the appropriate steps to verify the Veteran's alleged in-service herbicide exposure.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board has considered whether a VA examination was required in this case under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  As well be addressed in further detail below, the Veteran has provided no evidence to support his assertion that he exposed to herbicides in service.  The Veteran has also proffered no other theory of service connection other than herbicide exposure, and the evidence does not otherwise suggest that his prostate cancer is related to service.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, there are certain diseases, such as prostate cancer, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

Here, the evidence establishes that the Veteran was diagnosed as having prostate cancer in September 2010.  It is the Veteran's belief that his prostate cancer is the result of his having been exposed to the herbicide Agent Orange while serving on a ship in the contiguous waters of Vietnam.  Specifically, the Veteran reported that while serving overseas during the Vietnam War, he was assigned to attack squadron 146 that was attached to a carrier wing group that included the USS Ranger and the USS Constellation.  The Veteran stated that as a plane captain, he was, in essence, responsible for all engine and fuel system maintenance as well as the condition of any A-4 Skyhawk about to be launched.  He also reported that when the planes came back to the ship after a bombing mission, he was responsible for getting them ready for the next mission, as well as for washing the planes at the end of the day.  It is the Veteran's belief that these low-flying aircraft would return from bombing missions over Vietnam contaminated with herbicides, which is how he came into contact with Agent Orange during service.  The Veteran has reported on several occasions that he did not have occasion to leave the ship or step foot in Vietnam while serving overseas.

In April 2011, the AOJ sought to verify whether the Veteran had service in Vietnam.  An electronic response from the National Personnel Records Center (NPRC) indicates that it was unable to determine whether or not the Veteran served in the Republic of Vietnam, as he was attached to attack squadron 146 that could have been assigned to a ship or shore.  In July 2011, the RO JSRRC (U.S. Army and Joint Services Records Research Center) coordinator issued a formal finding that in-country Vietnam service could not be corroborated in the Veteran's case.  Regarding the NPRC's response, it was determined that based on the Veteran's own statements that he served only aboard various ships while attached to attack squadron 146 and the fact the Veteran's service personnel records showed ship service without any indication of ground service, the Veteran was a member of the ship-borne element of the unit.

Upon review of the evidence, the Board finds that service connection for prostate cancer is not warranted on a presumptive basis for diseases associated with exposure to herbicides.  In this regard, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  For purposes of this presumption, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see 38 C.F.R. § 3.313 (2014).

Further, according to a VA Compensation and Pension (C&P) Service Bulletin from January 2010, VA has extended the presumption of herbicide exposure based on service "in the Republic of Vietnam" to include certain veterans not previously considered to have the requisite service.  Specifically, VA now considers those Navy veterans who served on specific "blue water" vessels known to have conducted "brown water" operations during the Vietnam war as having served "in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii).  The bulletin provides that "[i]f a veteran's service aboard one of these ships can be confirmed through military records during the time frames specified, then exposure to herbicide agents can be presumed without further development."

In the instant case, there is no indication that the USS Ranger or the USS Constellation, both "blue water" ships, conducted "brown water" operations during the Vietnam war, as neither ship appears on the VA C&P service's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  Further, during his Board hearing, the Veteran stated that these aircraft carriers never went into port or were docked to shore.  The Veteran also denied having ever stepped foot on the landmass of Vietnam.

Based on this evidence, the Veteran's service aboard USS Ranger or the USS Constellation does not equate to service "in" the Republic of Vietnam for purposes of the presumption of exposure to an herbicide agent during service.  There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for prostate cancer on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Although the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309 are not for application, the Veteran is not precluded from presenting evidence that his prostate cancer is related to service, to include as due to or the result of actual, as opposed to presumed, herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  As noted above, the Veteran believes that he came into contact with Agent Orange as part of his service duties as a plane captain charged with maintaining planes that he believed returned to the ship after flying bombing missions over Vietnam contaminated with Agent Orange.

The Board has considered the Veteran's theory or exposure, but finds that the Veteran's assertions are not sufficient to demonstrate that he was in fact exposed to herbicides in service.  At the outset, the Board notes that in May 2009, the JSRRC issued a Memorandum for Record entitled "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  VBA's Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, Part 10.  The memorandum further noted that the JSRRC could not "document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  Id.  The JSRRC's findings were based on "numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era."  Id.

Further, the Veteran has provided little information other than to state his belief that that the planes returning from bombing missions must have been contaminated with herbicides because they were low flying aircraft that flew through Agent Orange.  The Veteran has not, however, provided a description of any residue that he may have washed off planes or presented any other evidence to suggest that the airplanes he was charged with maintaining returned to the ship contaminated with Agent Orange.  Indeed, the Veteran has not indicated such things as having had conversations with pilots of these aircraft who described to him flying through particles believed to be Agent Orange.  In short, the Veteran's lay assertion regarding the contamination of airplanes without some other descriptive evidence is simply insufficient for the Board to conclude that he may in fact have been exposed to Agent Orange in service.  The same goes for the Veteran belief that he was exposed to Agent Orange that was carried with the prevailing winds, as the Veteran has not described the nature of any airborne particles to which he was exposed in service.  Lastly, the Board notes that the Veteran not has indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that herbicides were present in the air or on any of the airplanes that he cleaned.  

Based on the evidence of record, to include the Veteran's lay statements, the Board finds that there is no subjective or objective evidence of record demonstrating that the Veteran was indeed exposed to herbicides during service.  Therefore, the Board finds that the Veteran was not exposed to an herbicide agent during active military service.  As such, his claim of service connection for prostate cancer must fail as a crucial element of service connection has not been shown.  See Hickson, supra (establishing service connection requires, among other things, evidence of an in-service disease or injury); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  In this regard, the Board notes that the Veteran has proffered no other theory of service connection other than to state his belief that his prostate cancer is the result of in-service herbicide exposure.  The evidence also does not suggest that the Veteran's prostate cancer is in any way attributable to service.

In finding that service connection for prostate cancer is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for prostate cancer is denied.


REMAND

Regarding the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151, the evidence shows that on September 15, 2010, the Veteran underwent a transurethral resection of the prostate (TURP).  The pre- and post-operative diagnoses were benign prostatic hypertrophy.  On September 17, 2010, an additional post-operative diagnosis of prostatic adenocarcinoma was added.  It was described as Gleason's grade 3+4 (score 7); tumor involving 15 to 20 percent of the prostatic tissue; involving 10 of 53 chips; with perineural invasion and nodular hyperplasia.  It was indicated that the patient needed to be notified of the results so that treatment options could be discussed with the Urology Chief.  The Veteran returned for a follow-up visit on October 7, 2010, at which time he reported that he was doing well and was pleased with the outcome of the TURP.  There is no indication that the Veteran was notified of the prostate cancer diagnosis.

On March 30, 2011, the Veteran reported for a routine physical.  At that time, he was informed that he had previously been diagnosed with prostate cancer and treatment options were then discussed.  A VA outpatient treatment record dated April 13, 2011, shows that the Veteran was assessed to have intermediate grade prostate cancer with a normal prostate-specific antigen (PSA).  In June 2011, the Veteran underwent a radical prostatectomy and bilateral pelvic lymphadenectomy at the Mayo Clinic in Rochester, Minnesota.  

In the instant case, the Veteran is claiming entitlement to section 1151 compensation, asserting that VA's delay in informing him of his diagnosis made treatment of his cancer less effective and led to greater residual disability.  In August 2011, a VA clinician reviewed the Veteran's claim folder, but found no evidence of any additional disability that could said to have resulted from VA"s delay in notifying the Veteran of his diagnosis.  However, a letter from the Veteran's treating physician dated in August 2013 indicates that the Veteran had had a significant decreased quality of life after the procedure.  The Veteran's physician also noted that although the Veteran's cancer had been confined to the prostate, he had bladder base margins that were involved by a 0.1 centimeter length and was then experiencing increased PSA  Upon review of the evidence, the Board, in November 2014, determined that it was necessary to request an independent medical expert (IME) opinion on the question of whether the Veteran suffered additional disability resulting from VA's delay in communicating his diagnosis, as well as whether different treatment options would have been available to the Veteran in September 2010.

The IME opinion was returned to the Board in December 2014.  Upon review of the record, the clinician found no evidence, to include any clinical principles, to suggest that the Veteran's treatment options changed in the six months that he was unaware of his prostate cancer diagnosis.  Regarding whether the Veteran sustained any additional disability resulting from VA's delay in informing him of his diagnosis, the clinician opined that was less likely as not that a six-month delay contributed to an increase in treatment-related morbidity.  He went on to state that "[o]ne could argue that 6-month delay in reporting the diagnosis contributed to the risk of having a positive margin at the bladder neck," but that "[w]hile not impossible," he believed it to be less likely than not that over six months the Veteran's prostate cancer "grew into a location of the bladder to have caused the surgeon to miss some of the tumor and leave the patient in a situation to consider additional treatments."

Notably, in January 2015, the Veteran submitted additional evidence and argument, to include private treatment records showing a biomechanical recurrence of his prostate cancer.  The Veteran was recommended for radiation to the prostatic fossa area, with radiation therapy scheduled to begin in December 2014.  

Given the biomechanical recurrence of the Veteran's prostate cancer and subsequent radiation therapy, the Board finds that the issue of entitlement to section 1151 compensation benefits requires further development so as to ensure that the Board's evaluation of the Veteran's claim is a fully informed one.  Specifically, the Board has determined that it cannot evaluate whether the Veteran has suffered an additional disability potentially resulting from VA's delay in notifying the Veteran of his cancer diagnosis without first remanding the matter to attempt to obtain all relevant private treatment records related to treatment of the recurrence.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002) (setting forth VA's duty to obtain relevant records); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  The Board also notes that once this information is obtained, it may be necessary to seek an addendum opinion from the clinician who provided the December 2014 opinion, as it does not appear as though the clinician was able to review any of the more recently dated private treatment records.  The Veteran is reminded that he too may provide evidence in support of his claim and may wish to discuss the specifics of his case with his private treating physician and obtain from him an opinion addressing whether in fact VA's delay in informing the Veteran of his cancer diagnosis resulted in an additional disability that would have been avoided if the proper diagnosis and treatment had been rendered in a timely fashion.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all private treatment providers who have treated him in connection with his biochemical recurrence of prostate cancer.  The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of all records of treatment or evaluation of the Veteran be provided to the AOJ.  

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


